aDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, D1 (CN 105184282 A) teaches a flat panel display embedding an image sensor (Fig. 1, ¶23) comprising: 
a display panel (DP) (¶42, 40) including a display area and a non-display area (Fig. 1, ¶44-45); and 
a directional optical unit (Fig. 1, ¶43, 20) attached to the display panel (DP), comprising: 
a first cover plate (CP1).
D1 does not explicitly show a second cover plate facing [the first cover plate]; a first low refractive layer disposed between the first and second cover plates; a light radiating film disposed under the second cover plate and having a length corresponding to the display area; a light incident film disposed under the second cover plate and outside the display area at one lateral side of the light radiating film; a second low refractive layer disposed under the light radiating film and the light incident film and attached on the display panel; and a light source disposed at the lateral side of the display panel and facing the light incident film.

In re 2-11, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose optical sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872